Citation Nr: 0403821	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-09 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



REMAND

The veteran had active service from October 1971 to June 
1975.  He died in July 2002, and the appellant is his 
surviving spouse.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a Regional Office 
(RO) rating decision of August 2002 which denied the 
appellant's claim for service connection for the cause of the 
veteran's death.

According to the death certificate, the veteran died in July 
2002 of mesothelioma.    The appellant contends that the 
veteran developed mesothelioma as a result of asbestos 
exposure during service.  Inhalation of asbestos fibers can 
produce mesotheliomas.  Veteran's Benefits Administration 
Manual M21-1, Part VI,  7.21.  However, there is no 
presumption that a veteran was exposed to asbestos in 
service.  Dyment v. West, 13 Vet.App. 141 (1999), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 2002); VAOPGCPREC 
4-2000.  Nevertheless, in reviewing claims based on asbestos 
exposure, it must be determined whether or not military 
records demonstrate asbestos exposure in service.  M21-1, 
Part VI,  7.21.  The appellant contends that the veteran was 
exposed to asbestos while stationed at Maxwell Air Force 
Base, when a portion of the building in which he worked was 
being remodeled.  She should be given an opportunity to 
submit evidence confirming the veteran had asbestos exposure 
in service.  

In addition, in a claim filed prior to his death, the veteran 
provided authorizations for the release of medical records of 
treatment for mesothelioma.  Partial records of the treatment 
were also submitted; however, no attempt as made to obtain 
all of the identified records.  Further, records of the 
veteran's terminal hospitalization have not been obtained.  
Any additional medical records pertinent to the claim should 
be secured.

In view of these factors, the Board finds that the VA duty to 
assist requires further development of the evidence.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
case is remanded to the RO for the following action:

1.  The RO should give the appellant an 
opportunity to submit evidence which might 
establish that the veteran had asbestos 
exposure in service.  The RO should offer 
any indicated assistance in obtaining 
identified records on this matter.

2.  The RO should obtain copies of all 
medical records of the veteran's treatment 
at Medical Center East, the University of 
Alabama at Birmingham Hospital, and the 
Kirklin Clinics, covering the time period 
from February 2001 to July 2002, and 
including records of his terminal 
hospitalization at Medical Center East.   

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for the cause of 
the veteran's death.  If the claim is 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.






The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




